                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


MICHAEL SCOTT LOVETT,

                Plaintiff,

v.                                                             Case No. 1:18-cv-618
                                                               Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                              OPINION

                Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his claim for child’s disability benefits (CDB), disability insurance benefits (DIB), and

supplemental security income (SSI).

                I.      Background

                Plaintiff was born in 1982. As the administrative law judge (ALJ) observed,

plaintiff applied for three types of benefits as an adult:

                 On October 27, 2014, the claimant filed an application for child's insurance
        benefits based on disability and a Title II application for a period of disability and
        disability insurance benefits. The claimant also protectively filed an application for
        supplemental security income on October 27, 2014. In all the applications, the
        claimant alleged disability beginning February 2, 1982. These claims were denied
        initially on April 3, 2015. Thereafter, the claimant filed a written request for hearing
        on April 16, 2015 (20 CFR 404.929 et seq. and 416.1429 et seq.). The claimant
        appeared and testified at a hearing held on February 9, 2017, in Mt. Pleasant,
        Michigan.

PageID.40.



                                                   1
               Plaintiff identified his disabling conditions as: arthritis in neck and back; pinched

nerve in neck; severe anxiety; sleep apnea; asthma; chronic bronchitis; acid reflux; learning

disability; right hand pain; and skin condition (eczema and psoriasis). PageID.330. Prior to

applying for benefits, plaintiff completed the 9th grade and had past employment as a grounds man

for a tree service. PageID.332. The ALJ reviewed plaintiff’s claim de novo and entered a written

decision denying benefits on April 25, 2017. PageID.40-54. This decision, which was later

approved by the Appeals Council, has become the final decision of the Commissioner and is now

before the Court for review.

               II.    LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).



                                                 2
Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

                                                 3
is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               Finally, “[a]s required by section 202(d) of the Social Security Act, to be entitled

to child’s insurance benefits [sometimes referred to as “CDB”], the claimant must have a disability

that began before attainment of age 22.” PageID.40.

               III.    ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step of the evaluation. At the first step, the ALJ

found that plaintiff had not attained the age of 22 as of the alleged disability onset date of February

2, 1982, that plaintiff has not engaged in substantial gainful activity since the alleged onset date,

and that plaintiff last met the insured status of the Social Security Act on June 30, 2005.

PageID.42. In reaching this determination, the ALJ found that while plaintiff worked after the

alleged disability onset date, his income never exceeded the annual threshold limit to be considered

substantial gainful activity. PageID.42-43.

               At the second step, the ALJ found that plaintiff has the following severe

impairments: degenerative disc disease; asthma; hypertension; obesity; anxiety disorder;

obsessive-compulsive disorder; and intellectual disability. PageID.43. At the third step, the ALJ

found that prior to attaining age 22, plaintiff did not have an impairment or combination of

impairments that met or equaled the requirements of the Listing of Impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. PageID.43.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform light work as defined
       in 20 CFR 404.1567(b) and 416.967(b) except he can lift and carry ten pounds
       frequently and 20 pounds occasionally. He can stand and/or walk six hours and sit
       six hours during an eight-hour workday. He can frequently climb ramps and stairs.
       The claimant can frequently stoop, kneel, crouch, and crawl. He can never climb

                                                  4
       ladders, ropes, or scaffolds. He can tolerate occasional exposure to atmospheric
       conditions but never in excessive amounts. He is able to understand, remember, and
       carry out simple instructions. The claimant can interact occasionally with
       supervisors, coworkers, and the public. He can never work at a production rate pace,
       such as on an assembly line. He is able to tolerate occasional changes in the routine
       work setting.

PageID.46. The ALJ also found that plaintiff had no past relevant work. PageID.52.

               At the fifth step, the ALJ determined that plaintiff could perform a significant

number of unskilled jobs at the light exertional level in the national economy. PageID.52-53.

Specifically, the ALJ found that plaintiff could perform the requirements of occupations in the

national economy including garment sorter (55,000 jobs), folder (52,000 jobs), and small products

assembler (61,000 jobs). PageID.53. Accordingly, the ALJ determined that plaintiff had not been

under a disability, as defined in the Social Security Act, at any time from February 2, 1982 (his

alleged onset date) through April 25, 2017 (the date of the decision). PageID.53-54.

               IV.     DISCUSSION

               Plaintiff set forth two errors on appeal:

               A.     The ALJ committed reversible error by failing to find
               that plaintiff met Medical Listing 12.05 and thus was entitled to
               benefits.

               The issue before the Court is whether plaintiff met the requirements of Listing

12.05, specifically Listing 12.05B. A claimant bears the burden of demonstrating that he meets or

equals a listed impairment at the third step of the sequential evaluation. Evans v. Secretary of

Health & Human Services, 820 F.2d 161, 164 (6th Cir.1987). In order to be considered disabled

under the Listing of Impairments, “a claimant must establish that his condition either is permanent,

is expected to result in death, or is expected to last at least 12 months, as well as show that his

condition meets or equals one of the listed impairments.” Id. An impairment satisfies the listing

only when it manifests the specific findings described in the medical criteria for that particular

                                                 5
impairment. 20 C.F.R. §§ 404.1525(d); 416.925(d). A claimant does not satisfy a particular listing

unless all of the requirements of the listing are present. See Hale v. Secretary of Health & Human

Services, 816 F.2d 1078, 1083 (6th Cir.1987). See, e.g., Thacker v. Social Security Administration,

93 Fed. Appx. 725, 728 (6th Cir 2004) (“[w]hen a claimant alleges that he meets or equals a listed

impairment, he must present specific medical findings that satisfy the various tests listed in the

description of the applicable impairment or present medical evidence which describes how the

impairment has such equivalency”).        If a claimant successfully carries this burden, the

Commissioner will find the claimant disabled without considering the claimant’s age, education

and work experience. 20 C.F.R. §§ 404.1520(d); 416.920(d).

               The ALJ set forth the elements of Listing 12.05B in pertinent part as follows:

       . . . . Paragraph B requires the following:

       1.      Significantly subaverage general intellectual functioning evidenced by a or
       b:

               a. A full scale (or comparable) IQ score of 70 or below on an individually
               administered standardized test of general intelligence; or

               b. A full scale (or comparable) IQ score of 71-75 accompanied by a verbal
               or performance IQ score (or comparable part score) of 70 or below on an
               individually administered standardized test of general intelligence; and

       2.     Significant deficits in adaptive functioning currently manifested by an
       extreme limitation of one, or marked limitation of two, in the following areas of
       mental functioning:

               a. Understand, remember, or apply information (see 12.00El); or

               b. Interact with others (see 12.00E2); or

               c. Concentrate, persist, or maintain pace (see 12.00E3); or

               d. Adapt or manage oneself (see 12.00E4); and




                                                 6
       3.     The evidence about your current intellectual and adaptive functioning and
       about the history of your disorder demonstrates or supports the conclusion that the
       disorder began prior to your attainment of age 22.

PageID.46.

               After reviewing the evidence, the ALJ concluded that:

               In this case, these requirements are not met because the B criteria are not
       met. As discussed above, the claimant has only moderate limitations in these areas
       of functioning.

PageID.46.

               As an initial matter, the ALJ did not specifically address plaintiff’s IQ when

discussing the Listings.    She apparently accepted the evidence that plaintiff met the IQ

requirements [12.05B1], but found that plaintiff was not disabled because he did not meet the

functional requirements [12.05B2], i.e., plaintiff did not have an extreme limitation in one area of

mental functioning, or marked limitations in two areas of mental functioning. PageID.46.

               The ALJ addressed these limitations as follows:

               In understanding, remembering, or applying information, the claimant
       has moderate limitations. He alleges having problems with understanding and
       following instructions. He denied having problems with memory (7E/6). Two
       examiners diagnosed the claimant with intellectual disability after finding that he
       scored within the extremely low range in intelligence testing (10F/4-5; 22F/7, 11).
       However, his functioning shows that he is able to function at a higher level than
       testing alone suggests. For example, he has two children and does most of the
       driving for the family (22F/6). The claimant is able to operate a chainsaw, shovel
       snow, cook, clean, and perform his own self-care (2F/5, 108, 123; 9F/3). The
       claimant also reported engaging in activities such as driving, paying bills, counting
       change, handling a savings account, using a checkbook or money order, and
       supervising his children (Testimony; 7E/4-5; 22F/6). Therefore, his difficulty in
       this area is neither marked nor extreme.

               In interacting with others, the claimant has moderate limitations. He
       alleges having high levels of anxiety that prevent him from leaving home and he
       alleged that he did not socialize (7E/5-6). However, in February 2015, the claimant
       reported that he talked occasionally with several close friends. He stated that he
       was close with his family and occasionally attended religious services (10F/3). The
       claimant was able to attend medical appointments as needed. Providers did not

                                                 7
       usually observe that the claimant appeared anxious. Therefore, his difficulty in this
       area is no more than moderate.

               With regard to concentrating, persisting, or maintaining pace, the
       claimant has moderate limitations. He alleged that he has difficulty completing
       tasks, concentrating, and paying attention (7E/6). However, his admitted ability to
       handle money, supervise his children, and drive show that his ability in this area is
       neither marked nor extreme (Testimony; 7E/4).

               As for adapting or managing oneself, the claimant has experienced
       moderate limitations. The claimant testified that his girlfriend and family
       members perform most household tasks such as cleaning and cooking. However,
       elsewhere in the record, he admitted that he was capable of cooking, cleaning, and
       self-care (2F/5; 9F/3). As discussed below, the claimant's anxiety and stress is not
       as limiting as alleged. Therefore, his difficulty in this area is no more than moderate.

PageID.44-45 (emphasis added).

               The ALJ addressed plaintiff’s IQ in that portion of the decision which discussed

plaintiff’s residual functional capacity (RFC):

               Most recently, in January 2017, the claimant underwent a psychological
       consultation with Michael Hayes, Ph.D. He reported that he had difficulty reading
       and completing forms. He stated that he could not handle stress, experienced panic
       attacks, and was afraid of germs (22F/6). Dr. Hayes observed that the claimant
       appeared disheveled, but maintained appropriate hygiene. He remained attentive
       and demonstrated appropriate concentration. His speech and language functions
       were intact; however, his vocabulary and syntax was “consistent with individuals
       of impoverished backgrounds” (22F/7). Mentation and cognitive functions
       appeared to be somewhat slowed (22F/7). He administered testing that measured
       the claimant's full scale IQ at just 63 (22F/7). However, Dr. Hayes noted that higher
       subtest scores suggested a potential for performance within the borderline range
       (22F/10). He diagnosed the claimant with moderate intellectual disability and
       generalized anxiety disorder (22F/1 l). . . .

               In February 2015, Dr. Brady opined that the claimant's ability to relate and
       interact with others, including coworkers and supervisors, was fair. His ability to
       understand, recall, and complete tasks and expectations was “a bit impaired.”
       However, he could perform simple tasks with no “major limitations.” The
       claimant’s ability to maintain concentration was fair. His ability to withstand the
       normal stressors associated with a workplace setting was somewhat impaired
       (10F/5). Dr. Brady's report is internally inconsistent. He deemed the claimant’s full
       scale IQ of 59 as valid. However, this is inconsistent with his opinion showing that
       the claimant can sustain simple tasks. A valid IQ score of 59 is also inconsistent
       with the claimant’s ability to perform well on memory tasks, which Dr. Brady had

                                                  8
       also observed and noted in his report. Moreover, Dr. Brady used very vague
       language to describe the claimant’s deficits, such as “a bit impaired,” “no major
       limitations,” and “somewhat impaired.” The undersigned accords this opinion
       partial weight because it shows that Dr. Brady did not actually find that the claimant
       was operating within the extremely low range of intellectual functioning. However,
       because his opinion is also very vague, the undersigned does not accord it more
       weight.

PageID.49-51.

                Plaintiff’s Brief does not develop any particular argument in any particular detail.

Plaintiff spends considerable effort addressing the IQ scores. PageID.1097-1098. This discussion

is not relevant to the error raised, because the ALJ accepted the fact that plaintiff met the IQ scores

for purposes of Listing 12.05B. Plaintiff devotes one large, multi-page paragraph (PageID.1098-

1100) expressing disagreement with a different aspects of the ALJ’s decision (e.g., the ALJ’s

conclusions regarding the validity of his IQ scores, the fact that the ALJ “is not a trained

psychologist,” and the testimony of plaintiff’s mother regarding plaintiff’s abilities). However,

plaintiff does not address how any of this evidence establishes that the ALJ erred in finding that

plaintiff did not have one extreme limitation or two marked limitations in mental functioning under

Listing 12.05B2. Rather, the brief raises a hodgepodge of arguments which essentially asks this

Court to perform a de novo review of Listing 12.05B, a task which is outside of the scope of this

review. See Brainard, 889 F.2d at 681.

                In his reply brief, plaintiff expresses displeasure over the current regulations,

suggesting that plaintiff would have been disabled under “the old version of Medical Listing

12.05” because “Plaintiff had demonstrated a valid IQ score of 60 or less, proof that his mental

impairment began before age 22, and proof of other severe physical impairments.” Reply Brief

(ECF No. 15, PageID.1125). However, plaintiff has developed no argument to suggest that the

ALJ applied the wrong Listing in this case.



                                                  9
               Based on a review the administrative record and for the reasons stated above, the

Court concludes that the ALJ’s finding that plaintiff failed to meet the requirements of Listing

12.05B is supported by substantial evidence. Accordingly, plaintiff’s claim of error is denied.

               B.     The ALJ committed reversible error by using improper
               boilerplate language to justify her Decision.

               Next, plaintiff contends that the ALJ committed reversible error by attempting to

justify her decision “with meaningless boilerplate.” PageID.1101. Plaintiff cites Bjornson v.

Astrue, 671 F. 3d 640 (7th Cir. 2012), a decision which questions the utility of the Social Security

Administration’s templates. PageID.1101. Plaintiff, however, has done little more than cite this

case. This Court has previously rejected a cursory claim that the Seventh Circuit’s ruling in

Bjornson requires that an ALJ’s decision should be reversed for using the agency’s defective

“boilerplate” language or a defective “template”. See, e.g., Childs v. Commissioner of Social

Security, 2019 WL 1397080 at *5 (W.D. Mich. March 28, 2019). Plaintiff has not presented a

meaningful argument in support of this error. “It is not sufficient for a party to mention a possible

argument in a most skeletal way, leaving the court to . . . put flesh on its bones.” McPherson v.

Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997). Accordingly, this claim of error is deemed waived.

               V.      Conclusion

               The ALJ’s determination is supported by substantial evidence.                    The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.



Dated: September 27, 2019                                /s/ Ray Kent
                                                         United States Magistrate Judge




                                                 10
